DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Sasada.

Regarding claim 1, the applicant’s admitted prior art teaches a facility having a line for producing packages, the line being selected from slitting line and cut-to-length line, the packages being coils of steel when the line is the slitting line and being stacks of steel sheets when the line is the cut-to-length line, and an automated overhead cranes for transferring items between locations in the facility, see background section of specification.  The applicant’s admitted prior art does not teach the cassette storage and transfer as claimed. 
Sasada teaches an automatic distribution system including:
a plurality of stackable cassettes, each cassette being adapted to receive at least one package;
 premises including a loading area in which packages from the line are loaded into cassettes, a storage area in which cassettes are stored and a transition zone including at least one transfer position; 

automated transfer apparatus for moving: the contents of a cassette disposed at the transfer position to the splitter subfacility and for moving a package from the splitter subfacility to a cassette in the transfer position; or for moving a cassette in the transfer position to the splitter subfacility and for moving a cassette from the splitter subfacility to the transfer position; and 
an automated overhead crane extending over the storage area, the loading area and the transition zone and adapted to move cassettes therebetween, see figure 4 and column 4, lines 60+.
	It would have been obvious to one of ordinary skill in the art to combine the steel production facility as taught by the applicant’s admitted prior art with the distribution facility of Sasada in order to automatically distribute produced steel products to customers.

Regarding claim 6, the combination of the admitted prior art and Sasada teach:
the line is the cut-to-length line, see background of specification of application; and 
the automated transfer apparatus is for moving the contents of a cassette in the transfer position to the splitter subfacility and for moving a package from the splitter subfacility to a cassette in the transfer position, see column 4, lines 60+.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Sasada as applied to claim 1 above, and further in view of Reed et al. (US 9,424,749).


	Reed et al. teaches a facility safety system for stopping movement of cranes and other equipment when a person is sensed in the area, see column 3, lines 5+.  It would have been obvious to one of ordinary skill in the art to combine the safety system of Reed et al. with the facility taught by the applicant and Sasada in order to achieve the predictable result of providing a safe working environment for people.

Claims 3-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Sasada as applied to claim 1 above, and further in view of Wolf et al. (US 5,954,087).

Regarding claim 3, the combination of applicant’s admitted prior art and Sasada teaches a receiving area for packages from the line and a receiving area and teaches using overhead cranes to moves packages, but does not specifically teach the crane moves packages to a loading area.
Wolf et al. teaches the use of an overhead crane for moving packages in a facility including from a receiving area to a loading area, see background and figures 1 and 2.  It would have been obvious to one of ordinary skill in the art to combine the overhead crane of Wolf et al. with the facility taught by the admitted prior art and Sasada in order to achieve the predictable result of loading large packages and cassettes into the loading area of shpping.

Regarding claim 4, Sasad teaches a bay for receiving trucks, see figure 4, but does not teach a manual overhead shipping crane for moving packages from the splitting subfacility to the bay.  Wolf et 


Regarding claim 5, Sasada teaches a shipping area, see figure 4, but does not teach a manual overhead shipping crane for moving packages from the splitting subfacility to the bay.  Wolf et al. teaches an overhead crane from moving items between a facility and a loading bay for trucks, see background section of specification.  It would have been obvious to one of ordinary skill in the art to combine the overhead crane of Wolf et al. with the facility taught by the admitted prior art and Sasada in order to achieve the predictable result of loading large packages and cassettes into the loading area of shipping.
  and a manual overhead shipping crane for moving packages from the splitting subfacility to the shipping area.


Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the claimed conveyor with rollers in combination with the features of the claimed facility.  As such, claims 7 and 8 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



23 February 2022